This was an action of assumpsit, in which the plaintiff declared on a special contract, and also for work and labor done at the request of the defendants. On the trial the plaintiff offered to prove that in March, 1837, he was appointed secretary of the literary board by the following resolution: "Resolved, that Christopher C. Battle be and he is hereby appointed secretary to this board, and that he be allowed a compensation at the rate of $3 per diem for each and every day he may be employed:Provided, that the whole of his compensation shall not exceed $500per annum"; that, in pursuance of this appointment and under the faith of this resolution, the plaintiff entered upon the duties (204) of the said office and continued to discharge them until 1 January, 1841; that the said board was directed by an act of the General Assembly to loan out, or otherwise invest, the fund belonging to the board; that the board accordingly loaned out to individuals a large amount of money, to wit, $200,000 or upwards, taking from such individuals notes with sureties, payable in three months, which, at the end of every three months, might be renewed on paying the interest and certain installments, as might from time to time be required; that the duty of keeping a proper register of the said notes, and of attending to their renewal and receiving the interest and installments thereon (amounting to $100,000 and upwards) as they might become due, was assigned by the *Page 154 
board to the plaintiff; that, besides the responsibility incurred, the rate of pay at $3 per day, during the time he was actually employed in the discharge of the duties, amounted to at least $500 per annum from 1 March, 1837, to 1 January, 1841, when his office ceased; that in the execution of these duties he was necessarily employed during far the largest portion of the time, when the board was not actually in session, and that the board had paid him only at the rate of $3 while they were actually in session, being for about 68 days per annum, on an average, while the plaintiff was actually employed more than 200 days per annum, thus leaving a balance due to the plaintiff of upwards of $1,100; that the board, after the plaintiff's retirement from office, declined to pay this balance, on the ground that they had no authority by law to pay the plaintiff more than $3 per day while the board was actually in session.
The defendants objected that they had no authority to pay more than at the rate of $3 per day while the board was in actual session. They also objected that the defendants could not be sued at all, as they were the mere agents or representatives of the State.
(205)   The court pro forma nonsuited the plaintiff, and he appealed.
The plaintiff accepted the appointment of secretary on a special agreement as to his compensation, which was to be $3 for "each day he was employed," that is to say, as secretary. The nature of his duty is not particularly stated, but from the denomination given to his place it is to be inferred that it was to record the acts of the board and, in relation to loans made by it, to keep the requisite accounts of them, like other acts of the board. It is probable that the most convenient form of doing that was to make a register of the notes as they were given or renewed, and accepted by the board, and to preserve them among the papers belonging to the board. If the plaintiff did his duty promptly and properly, it must, from its nature, have been or might have been performed when the acts of the board were adopted; in other words, on the days when the board was in session; for every clerk or secretary ought, as a public or corporate body adopts acts, to record them. If he chooses to take minutes of them at the time and record them afterwards it is for his own convenience. It is stated, indeed, that the plaintiff offered to prove that the duty was assigned to him of attending to the renewal of notes and receiving interest and payments thereon, and that the execution of this duty was, for the most part, when the board was not in session. We do not comprehend this part of the case; for, certainly, those acts, if done without the knowledge and direction of the board, are beyond the function of a mere secretary, and *Page 155 
belong rather to a cashier, treasurer, or general agent. Besides, this board could delegate no such authority to any one. Their (206) trust is a public one, and they, the board, are empowered to lend the money belonging to the fund on good security and short credit; and it is plain it was not intended that power should or could be delegated, and, we presume, it never was. However that may have been, it is the obvious meaning, as it seems to the Court, of the resolution under which the plaintiff was appointed and his compensation fixed that whatever he did should be paid for in this manner, namely, by paying the sum of $3 for every day he was actually engaged as secretary, which is naturally to be understood as embracing the days in which he was employed as the servant of the board in recording their acts, and not in doing the acts which they ought to have done. And we have the more confidence in this construction of the resolution or contract because it was acted on by the board and the plaintiff throughout his employment of four years. During that time he must have received annually, or quarterly, or oftener, his wages upon the principle against which he now complains, though he did not then. This is a practical proof of the sense in which all parties understood the subject; and the true principle of construction is to effectuate the intention of the parties. No doubt, the gentlemen of the board made the plaintiff a full compensation, as they considered, for his services; and if the plaintiff then claimed no more, or if, after claiming more and having his claim refused, he continued in the service of the board, there can be no other conclusion than that no more was intended from the beginning, according to the natural import of the terms used in the resolution. The plaintiff has received the sum he contracted form. For this reason the Court thinks the nonsuit was right, and the judgment must be
PER CURIAM.         Affirmed.
(207)